
QuickLinks -- Click here to rapidly navigate through this document




EXHIBIT 10.35



AMENDMENT TO EXECUTIVE AGREEMENT


        THIS AMENDMENT to the Executive Agreement between Union Bank of
California, N.A. (the "Bank") and Philip B. Flynn ("Mr. Flynn") effective as of
April 1, 2004, and subsequently amended (the "Agreement") is entered into by and
between the Bank and Mr. Flynn, and such Amendment shall be effective as of
January 1, 2005.

        WHEREAS, the parties wish to make certain modifications to the Agreement
to comply with final regulations published under Section 409A of the Internal
Revenue Code of 1986, as amended;

        NOW, THEREFORE, in consideration of the foregoing and of the material
promises and conditions contained in the Agreement and in this Amendment, the
parties agree as follows:

        1.     The Agreement is hereby incorporated by reference herein and made
a part hereof, subject to the specified modifications set forth herein.

        2.     Paragraph 21 of the Agreement is hereby amended and restated in
its entirety as follows:

        "21. EFFECT OF DEFERRED COMPENSATION REGULATIONS.

        (a)   Notwithstanding any provision to the contrary in this Agreement,
the Bank shall delay the commencement of payments or benefits coverage to which
Mr. Flynn would otherwise become entitled under the Agreement in connection with
Mr. Flynn's termination of employment until the earlier of (i) the expiration of
the six-month period measured from the date of Mr. Flynn's "separation from
service" with the Bank (as such term is defined in Treasury Regulations issued
under Section 409A of the Internal Revenue Code of 1986, as amended (the
"Code")) or (ii) the date of Mr. Flynn's death, if the Bank in good faith
determines that Mr. Flynn is a "specified employee" within the meaning of that
term under Code Section 409A at the time of such separation from service and
that such delayed commencement is otherwise required in order to avoid a
prohibited distribution under Section 409A(a)(2) of the Code. Upon the
expiration of the applicable Code Section 409A(a)(2) deferral period, all
payments and benefits deferred pursuant to this Paragraph 21 (whether they would
have otherwise been payable in a single sum or in installments in the absence of
such deferral) shall be paid or reimbursed to Mr. Flynn in a lump sum, and any
remaining payments and benefits due under the Agreement shall be paid or
provided in accordance with the normal payment dates specified for them herein.
If a benefit subject to the delayed payment rules of this Paragraph 21 is to be
provided other than by the payment of money to Mr. Flynn, then continuation of
such benefit during the deferral period is conditioned on pre-payment by
Mr. Flynn to the Bank of the full taxable value of the benefit and following the
end of the deferral period, the Bank shall repay Mr. Flynn for the payments made
by Mr. Flynn pursuant to the terms of this sentence which would otherwise not
have been required of Mr. Flynn.

1

--------------------------------------------------------------------------------



        (b)   In addition, to the extent the Bank is required pursuant to this
Agreement to reimburse expenses incurred by Mr. Flynn, and such reimbursement
obligation is subject to Section 409A of the Code, the Bank shall reimburse any
such eligible expenses by the end of the calendar year next following the
calendar year in which the expense was incurred, subject to any earlier required
deadline for payment otherwise applicable under this Agreement; provided,
however, that the following sentence shall apply to any tax gross-up payment and
related expense reimbursement obligation to the extent subject to Section 409A.
Any such tax gross-up payment will be made by the end of the calendar year next
following the calendar year in which Mr. Flynn remits the related taxes, and any
required reimbursement of expenses incurred due to a tax audit or litigation
addressing the existence or amount of a tax liability will be made by the end of
the calendar year next following the calendar year in which the taxes that are
the subject of the audit or litigation are remitted to the taxing authority, or
where as a result of such audit or litigation no taxes are remitted, the end of
the calendar year next following the calendar year in which such audit is
completed or there is a final and nonappealable settlement or other resolution
of the litigation, in each case subject to any earlier required deadline for
payment otherwise applicable under this Agreement.

        (c)   The provisions of this Agreement which require commencement of
payments or benefits coverage subject to Section 409A upon a termination of
employment shall be interpreted to require that Mr. Flynn have a "separation
from service" with the Bank (as such term is defined in Treasury Regulations
issued under Code Section 409A).

        (d)   Each payment made (including any benefit provided) pursuant to
this Agreement as part of a series of payments shall for all purposes of
Section 409A be treated as a separate payment and not as a single payment.

        (e)   The provisions of this Paragraph 21 are intended to comply with
Code Section 409A and shall be interpreted consistent with such section."

        3.     Except as expressly modified by this Amendment, the terms and
provisions of the Agreement shall remain unchanged and in full force and effect.

        4.     Any modification to this Amendment shall be effective only if it
is in writing and signed by the parties to be bound thereby.

        5.     This Amendment (including the Agreement incorporated herein by
reference) constitutes the entire agreement between the parties hereto with
respect to the changes to the Agreement provided for in this Amendment and
supersedes all prior or contemporaneous written or verbal agreements and
understandings among the parties in connection with the subject matter thereof.

        IN WITNESS WHEREOF, the parties have executed this Amendment by their
duly authorized officers or agents.

Dated: December 12, 2007   UNIONBANCAL CORPORATION
 
 
By:
/s/ PAUL E. FEARER

--------------------------------------------------------------------------------

    Paul E. Fearer
Executive Vice President
Dated: December 11, 2007
 
/s/ PHILIP B. FLYNN

--------------------------------------------------------------------------------

Philip B. Flynn

2

--------------------------------------------------------------------------------





QuickLinks


EXHIBIT 10.35



AMENDMENT TO EXECUTIVE AGREEMENT
